Case 21-31121-mvl11 Doc 89 Filed 07/20/21                      Entered 07/20/21 13:04:10             Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                                §                 Chapter 11
                                                      §
GVS TEXAS HOLDINGS I, LLC, et al.                     §
                                                      §                 Case No. 21-31121
                                                      §                 (Jointly Administered)
         Debtors.                                     §

       LIMITED OBJECTION OF THE CERTAIN TEXAS TAXING TO DEBTORS'
       EMERGENCY MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
     AUTHORIZING THE USE OF CASH COLLATERAL AND GRANTING RELATED
                                  RELIEF
                           (Relates to Docket # 40)

TO THE HONORABLE JUDGE MICHELLE V. LARSON
UNITED STATES BANKRUPCTY COURT:

         COME NOW Spring Branch Independent School District, La Porte Independent School

District, Pasadena Independent School District, Klein Independent School District, Alief

Independent School District, Dickinson Independent School District, City of Houston, City of La

Porte, and Richardson Independent School District (the “Certain Texas Taxing Entities”1) secured

creditors and parties in interest and file this Limited Objection to the Debtors' Emergency Motion

for Entry of Interim and Final Orders Authorizing the Use of Cash Collateral and Granting Related

Relief (the “Cash Collateral Motion”), and would respectfully show the Court the following:

                                                  Background

1.       The Certain Texas Taxing Entities are political subdivisions of the State of Texas,

authorized and required by the Texas Constitution and laws to levy and collect taxes on taxable




1
 The Certain Texas Taxing Entities also includes any entities that may not yet be determined but the full inclusion
of which will include all taxing entities represented by Perdue, Brandon, Fielder, Collins & Mott L.L.P in this
matter.
Case 21-31121-mvl11 Doc 89 Filed 07/20/21                     Entered 07/20/21 13:04:10              Page 2 of 4




personal and real property within their boundaries, in order to operate and discharge their public

purposes.

2.      The Certain Texas Taxing Entities hold secured pre-petition tax claims for ad valorem

taxes2 (the “Tax Claims”). The Tax Claims are secured by tax liens on the real and tangible

personal property of the Debtors within their boundaries (the “Tax Liens”).

3.      The Texas Tax Liens attach on January 1 of each tax year and are superior to any other

secured claim on the taxable property as provided by Article VIII, Section 15 of the Texas

Constitution, and Sections 32.01 and 32.05(b) of the Texas Property Tax Code.

                                                 Objection

4.      The Certain Texas Taxing Entities hereby object to the entry of an order on the Cash

Collateral Motion for the following reasons.

5.      The Certain Texas Taxing Entities object to the Cash Collateral Motion to the extent that

their pre-petition and post-petition liens are being primed by the adequate protection liens. The

Debtors have failed to provide adequate protection for the Certain Texas Taxing Entities’ senior

liens as required by 11 U.S.C. 364(d)(1)(B). The Certain Texas Taxing Entities request that

language be added to the final order on the Cash Collateral Motion to protect their liens from

subordination by any party.

6.      The Certain Texas Taxing Entities further object to the entry of a final order that proposes

to provide special treatment to other similarly situated taxing jurisdictions that may have

negotiated with the Debtors without providing the same treatment to the Certain Texas Taxing

Entities.




2
  Due diligence remains ongoing and the estimated amount due to all Certain Texas Taxing Entities is still being
reviewed.
Case 21-31121-mvl11 Doc 89 Filed 07/20/21              Entered 07/20/21 13:04:10       Page 3 of 4




7.     Counsel for the Certain Texas Taxing Entities have conferred or will confer with counsel

for the Debtors to reach an agreement.

                                              Prayer

       WHEREFORE, the Certain Texas Taxing Entities respectfully request that a Final Order

approving the Cash Collateral Motion include language that their liens are not primed nor made

subordinate to any other party and grant them such other and further relief as is just and proper.



Dated: July 20, 2021

                                              Respectfully submitted,

                                              PERDUE, BRANDON, FIELDER,
                                              COLLINS & MOTT, L.L.P.

                                      By:     /s/ Melissa E. Valdez
                                              Melissa E. Valdez
                                              Texas State Bar No. 24051463
                                              1235 North Loop West, Suite 600
                                              Houston, Texas 77008
                                              Phone: (713) 862-1860
                                              Fax: (713) 862-1429
                                              Email: mvaldez@pbfcm.com

                                              Attorneys for The Certain Texas Taxing Entities
Case 21-31121-mvl11 Doc 89 Filed 07/20/21           Entered 07/20/21 13:04:10      Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served

upon the following parties as well as parties receiving the Court’s ECF service.

PROPOSED COUNSEL TO THE DEBTORS
Andres Barajas
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Email: andres.barajas@sidley.com

Thomas R. Califano
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Email: tom.califano@sidley.com

Charles Martin Persons, Jr.
Sidley Austin LLP
2020 McKinney Avenue, Suite 2000
Dallas, TX 75210
Email: cpersons@sidley.com



OFFICE OF THE UNITED STATES TRUSTEE
Office of the US Trustee
1100 Commerce Street, Room 976
Dallas, TX 75242
Attn: Meredyth A. Kippes (meredyth.a.kippes@usdoj.gov)


                                             /s/ Melissa E. Valdez
                                             Melissa E. Valdez
